IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,079




EX PARTE JOSEPH H. JEFFREY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007-418,170 IN THE 364TH DISTRICT COURT
FROM LUBBOCK COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication
assault and sentenced to imprisonment for life. The Seventh Court of Appeals dismissed his appeal.
Jeffrey v. State, No. 07-08-00267-CR (Tex. App.–Amarillo, Aug. 8, 2008, no pet.). 
            Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to timely file a notice of appeal. The trial court has determined that appellate counsel failed
to timely file a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to
file an out-of-time appeal of the judgment of conviction in Cause No. 2007-418,170 from the 364th
Judicial District Court of Lubbock County. Applicant is ordered returned to that time at which he
may give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful
appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which
the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he
must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.
 
Delivered: January 28, 2009
Do Not Publish